Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the phrase/limitation “one of the strap parts comprises power transmission wires, and is hereafter referred to as the power transmission strap part” seems unnecessary and it is confusing. It is not clear why Applicant is claiming the wires and then renaming them as a strap part. 
The terms “essentially” in Claim 5 and “possibly” in Claim 10 are relative terms which renders the claims indefinite. The terms are not defined by the claim, the 
Regarding Claim 9, the limitation “the same type” is not understood. It is not clear what Applicant intends to claim.
Claim 6 recites the limitations "the sidewall" in Line 3 and “the same distance” in Line 8. 
There is insufficient antecedent basis for these limitations in the claim.
Appropriate correction is required.
As far as understood by the Examiner, the rejection stands as follows:

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geyer et al. (US Patent Application Publication No. 2011/0182151). With regard to Claim 1, Geyer discloses a battery-operated wristwatch (100) comprising a watch case (1), a first strap part (Fig. 1) and a second strap part (Fig. 1) coupled to opposite sides of the watch case, and a clasp (Fig. 16b) for closing the strap parts  by a second power transmitting coupling (4).
With regard to Claim 2, Geyer discloses the clasp being a deployable clasp mounted between the distal ends of the strap parts, the clasp comprising a first and second curved clasp portion (Fig. 16b) which are pivotable relative to each other so that they can be folded together, the clasp further comprising a mechanism (Fig. 16b) for securing the clasp around the wearer's wrist when the clasp portions are fully folded, and wherein: the battery housing is attached to the first or second clasp portion, the first power transmitting coupling between the battery housing and the power transmission strap part is a rotatable coupling (Fig. 16b).
With regard to Claim 3, Geyer discloses the clasp portions being frame elements (Fig. 16b) dimensioned and configured to be positioned around the battery housing when the frame elements are folded together.
With regard to Claim 4, Geyer discloses the frame elements being respectively positioned around a lower and an upper portion (Fig. 16b) of the battery housing when the clap is in the closed condition.

With regard to Claim 10, Geyer discloses the battery housing being shaped as a rectangular box (Fig. 16b), possibly a curved rectangular box.
With regard to Claim 11, Geyer discloses the battery housing comprising one or more of the following components: a converter circuit, a battery management circuit, a charging circuit, a charge indicator (Paragraph 0092).
With regard to Claim 12, Geyer discloses the wristwatch being a smartwatch (100).
With regard to Claim 13, Geyer discloses the battery housing and the frame elements being rectangularly shaped (Fig. 16b).

Allowable Subject Matter

Claims 6-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses wristwatches, similar to Applicant’s claimed invention, having cases, clasp and batteries.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 5712722009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWIN A. LEON/Primary Examiner, Art Unit 2833